Title: To James Madison from George Davis, 19 November 1804 (Abstract)
From: Davis, George
To: Madison, James


19 November 1804, Tunis. No. 21. “I have the honor to inform You, that on the 16th. Inst. eight Algerine Corsairs, anchored in the road of the Gouletta; they reported to have seen the Neapolitan Squadron: This morning a great number of wounded were sent on board one of the Brigs; and about thirty on shore; We finally learn that there has been an action, (either with the Portuguese or Neapolitan Squadron) in which the Algerines have been handled very roughly; both the frigates, are considerably damaged in hull and rigging; and one Xebec is missing, Supposed to be captured—We can get very little information from them, on this Subject.
“A Courier from Tripoli gives me letters up to the 18th. October; all Our Officers and many of Our Men have been ill with a bilious fever, it has in no instance proved mortal—Mr. Cowdrey, the Surgeon’s mate, is removed from the officer’s room, to an apartment within the Castle, for the purpose of attending the Bashaw’s family—If he has prudence and decision, this event will not only turn to his personal advantage; but places him in a Situation to be particularly serviceable to his Brother-Officers.
“A Small Corsair, mounting one Gun, is out; three others are manning, to wit, a Schooner of Sixteen guns, a Ketch of eight, and one of Six.
“Tripoli is much distressed for grain; everything is extravagantly high; the Bashaw’s treasury, is nearly exhausted; his people are not in a Situation to make him advances; and there is not powder Sufficient, to defend his forts four hours; Supplies are expected from Spain. A rigorous Blockade; and a dry winter, will place the Bashaw at our feet.”
